Dismissed and Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00060-CV
____________
 
CAU CHIN AND TRUC LAM MEDIATION CENTER, INC., Appellants
 
V.
 
T. H. UNITED, INC., Appellee
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-21543
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 16, 2009.  On March 15, 2010,
appellants filed a motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost, Boyce, and Sullivan.